 1                              DECLARATION OF DR. LEKHA TULL, DDS.

 2           I, Dr. Lekha Tull, DDS., declare:

 3           1.      I am over eighteen years of age, and have personal knowledge of the matters stated

 4   herein, and, if called as a witness, I could and would testify competently as to the matters stated below.

 5           2.      I am making this declaration in support of the Complaint filed on behalf myself and my

 6   husband, Dr. Herman Tull, Ph.D.

 7           3.      I am a 63-year-old woman who resides with my husband Dr. Herman Tull, Ph.D. in

 8   Princeton, New Jersey. My husband and I have been married for forty-three (43) years, and we have

 9   lived in Princeton, New Jersey for over thirty-five (35) years. During our marriage we have raised two

10   sons, Jasha Tull, and Dr. Janak Tull, DMD.

11           4.      My eldest son, Jasha Tull, is a performing artist and producer of electronic music, who

12   performs regularly under the stage name “Space Jesus.”

13           5.      I have been a practicing general dentist for over three decades, and own and operate a

14   practice named DenTull with my younger son, Dr. Janak Tull, DMD.

15           6.      On or about the week of July 3, 2016, Michaela Higgins was invited to visit our

16   family’s homes in Princeton, New Jersey, and Harvey Cedars, New Jersey by my son, Jasha Tull.

17   Jasha told me that he and Michaela Higgins, who I am informed and believe also goes by the name

18   Caeli La, had recently become romantically involved. I first met Michaela Higgins/Caeli at our family

19   home in Princeton before travelling to our vacation home in Harvey Cedars. My interactions and

20   conversations with her were limited.

21           7.      On or about the week of September 4, 2016, Michaela Higgins/Caeli arrived uninvited

22   to our vacation home in Harvey Cedars, New Jersey. I was present with Jasha, and my sister, Pua Lei

23   Pilai, was on a FaceTime (video) call. Michaela Higgins/Caeli proceeded to stand on our property and

24   begin shouting loudly at us while we remained in the house. Michaela Higgins/Caeli berated us that

25   she and Jasha were meant to be together, and that if he did not renew their romantic relationship, she

26   would seek to destroy him personally and professionally.

27           8.      Despite my shock at her appearance and the content of her statements, I offered to

28   assist her in leaving the area by securing a change to her airline ticket, facilitating her return to the


                                                           1
             DECLARATION OF DR. LEKHA TULL, DDS. IN SUPPORT OF COMPLAINT
 1   West Coast of the United States. Michaela accepted this assistance, and her ticket was changed.

 2   Attached as part of Exhibit “G” to the Complaint and incorporated by this reference as though fully

 3   set forth herein is a true and correct copy of emails between myself and Michaela Higgins/Caeli La

 4   showing her flight reservation.

 5          9.      Numerous times in the months and years following the September 2016 incident,

 6   neighbors would state to me that they remembered the event, ask if we had any future contact with her,

 7   and describe with specificity aspects of the event in question. My sister, Pua Lei Pilai, also has stated

 8   to me that she recalls the event in question vividly (a copy of her Declaration to this effect is attached

 9   to the Complaint herein as Exhibit “D” and incorporated by this reference as though fully set forth

10   herein).

11          10.     Michaela Higgins/Caeli has contacted me via text message/SMS, Instagram, Facebook,

12   and Twitter. These contacts have been to my personal phone and to personal and professional social

13   media accounts. Upon information and belief, some of these contacts were made by Michaela

14   Higgins/Caeli or those under her direction and/or in collusion with her via pseudonymous social media

15   accounts. Attached as part of Exhibit “G” to the Complaint and incorporated by this reference as

16   though fully set forth herein are copies of those messages thus far recovered.

17          11.     In one instance, I received a barrage of text messages from her, at first claiming he

18   “violated” her in some unspecific way, and then later that he “raped” her in an incident she asserted

19   was witnessed by Sam Eckstein and Austin Fry. She urged me to contact those witnesses, whose

20   statements to me directly conflicted with her assertion of what had allegedly occurred.

21          12.     After speaking with Sam and Austin, I contacted Michaela/Caeli, raising the conflicting

22   narratives they and she described. I also asked her why she wanted to supposedly re-establish a

23   relationship with someone she simultaneously accused of the acts against her. Rather than answer my

24   question, I began receiving text messages from Michaela expressing supposed concern over alleged

25   substance abuse and drug dependency and supposed mental health issues. She then demanded that my

26   husband and I secure rehabilitation treatment for Jasha.

27          13.     In another instance, Michaela Higgins contacted me via text message, alluding to

28   various accusations she had made against our son Jasha Tull. Over the course of at least nineteen (19)


                                                          2
             DECLARATION OF DR. LEKHA TULL, DDS. IN SUPPORT OF COMPLAINT
 1   text messages sent at one time, she berated me for not “believe[ing]” her accusations against my son,

 2   claimed without evidence he had multiple concurrent substance issues, and further berated me by

 3   imploring that I secure some undefined “help” for Jasha and that I could or should “make him” get

 4   some undefined “help”. (See Exhibit “G”.)

 5           14.     Upon information and belief, in the summer of 2020, an Instagram account with the

 6   name and/or ‘handle’ “@evidenceagainstspacejesus” was created on the platform.

 7           15.     The “@evidenceagainstspacejesus” Instagram account admits that it is controlled by

 8   the Instagram account “@caelila” (now controlled by “@caelislaysdemons”), which is known to me as

 9   the personal Instagram page of Michaela Higgins. (See Exhibit “H” (Admissions of Control of Social

10   Media Accounts & Objectionable Posts) to the Complaint, incorporated by this reference as though

11   fully set forth herein.)

12           16.     The Twitter account “@caelila”, which is known to me as the personal Twitter account

13   of Michaela Higgins, has also admitted to controlling the “@evidenceagainstspacejesus” Instagram

14   Account. (See Exhibit “H”.)

15           17.     On or about September 12, 2020, the Instagram account “@evidenceagainstspacejesus”

16   left a comment on a photograph posted to my personal Instagram account. This comment accused me,

17   to my bewilderment and dismay, of “abuse” of my son Dr. Janak Tull, DMD’s fiancé Joyce. The

18   comment continued to reference unprovided “texts and emails” stating that I “treated [Joyce] like dirt”

19   because of her relative financial condition and that of her immediate family. The comment continued

20   to state that I “don’t care about love” but only “power, status, hierarchy, and most of all money.” The

21   comment then continued to accuse me of improperly charging patients and other individuals for testing

22   for COVID-19 and stating that “COVID TESTS ARE FREE.” The comment further stated that I

23   “never taught [Jasha] right from wrong”, “only taught him to dominate, manipulate, profit, and

24   exploit.” The comment continues this beratement as depicted in Exhibit “G”.

25           18.     The false accusation of improperly billing for COVID-19 testing or any other related

26   medical services lead to substantial distress, worry, and anger on my part. My practice is a licensed

27   COVID-19 testing facility, and follows all laws and regulations in accordance with its licensure.

28   Patients and other individuals who receive tests are billed in accordance with the CARES Act and all


                                                         3
             DECLARATION OF DR. LEKHA TULL, DDS. IN SUPPORT OF COMPLAINT
 1   other applicable laws, and we further distribute tests to community members who are uninsured

 2   without charging them, on our own volition.

 3          19.     I am informed and believe that the Instagram account “@xxeyesaxx” is, and at all times

 4   during its existence was, under the control of Michaela Higgins.

 5          20.     On or about the summer of 2020, the Instagram account “@xxeyesaxx” posted a

 6   comment on a photo posted on my personal Instagram account. The comment described Jasha Tull as

 7   my “r*pist p*do son”, and further repeated the false assertion that I or my practice improperly charged

 8   patients for a COVID test. The comment also falsely stated that I had “publicly attacked so many of”

 9   alleged victims of Jasha, and also falsely stated that I had “publicly attacked every artist who spoke

10   out about the allegations.”

11          21.     Upon information and belief, Michaela Higgins/Caeli acquired information pertaining

12   to my clients, then posted it publicly on the internet.

13          22.     Each time an account which I know or have reason to believe belongs to or is

14   controlled by Michaela Higgins/Caeli attempts to contact me, I use whatever feature is available on a

15   given platform to disassociate or “block” the account. In each such instance, there is a later

16   communication from an account I later learn or have reason to believe belongs to or is controlled by

17   Michaela Higgins/Caeli.

18          23.     Michaela Higgins/Caeli has publicly posted a photograph carrying a firearm, and later a

19   photograph with her location stated to be in Long Island, New York, approximately a hundred miles

20   from our home. (See Exhibit “I” (Social Media Posts in New York and With a Firearm) to the

21   Complaint, incorporated by this reference as though fully set forth herein.)

22          24.     In speaking with my son and reading his emails and text messages, I have become

23   aware of the fact that Michaela Higgins/Caeli has both directly and indirectly threatened his life, and

24   admitted to threatening him numerous times. (See Exhibit “E” (Jasha and Michaela – Written

25   Communications).)

26          25.     The aforementioned facts and circumstances have caused me severe emotional distress.

27   I am incessantly worried about the impact of her false statements on my family, my practice, and my

28   own personal reputation. Personally, her actions have instilled fear, worry, and anxiety that the


                                                          4
             DECLARATION OF DR. LEKHA TULL, DDS. IN SUPPORT OF COMPLAINT
 1   reputation I have built over decades in my community as a licensed medical professional, parent,

 2   volunteer, and member of my community has and will continue to be tarnished.

 3          26.     I work regularly with my son Dr. Janak Tull who is my partner in my business, a legacy

 4   he has helped to continue to build and which I hope to leave him. These ongoing acts have given me

 5   anxiety that he will be targeted and tarnished through attacks towards our practice and myself, and he

 6   is aware of the various aforementioned ways she has targeted DenTull and myself, and by extension

 7   him, as well as our patients. Many of our patients are both longstanding and active on social media,

 8   and I have regularly faced inquiries about the accusations made by Michaela Higgins/Caeli against

 9   myself, my practice, and my son Jasha.

10          27.     I have been active in my community for decades, volunteering in local educational

11   organizations, among others, and often do so alongside my husband Herman. In light of his recent

12   retirement and as we enter a new chapter of our lives, he and I were planning on pursuing additional

13   ways to contribute our time and effort to our community. Michaela’s false accusations and harassment,

14   along with their spread through our close-knit social circles and community, have forced us to not

15   reenter and engage with community life. As we enter a world in which the pandemic subsides and life

16   returns to some sense of normalcy, particularly as our family is now vaccinated, the prospect for

17   renewal of this harassment and its further spread have severely hampered the likelihood that our lives

18   will also return to that sense of normalcy.

19          28.     Michaela Higgins’ threats and public postings have created serious and escalating fears

20   for the physical safety of myself and my family. Her knowledge of our home addresses as well as that

21   of my business, combined with her prior history of confronting my family and I unannounced, along

22   with her apparent recent public postings a short drive away and with a firearm, all create significant

23   anxiety that she can or will act violently against us. This fear also extends to individuals either under

24   her control or inspired by her, as comments to her social media posts have encouraged violence, at

25   least against my son. A true and correct copy of those threatening posts are attached to the Complaint

26   as Exhibit “J” (Threats of Violence from Third Parties).)

27   ///

28   ///


                                                          5
             DECLARATION OF DR. LEKHA TULL, DDS. IN SUPPORT OF COMPLAINT
 1          I declare under penalty of perjury under the laws of the State of California that the foregoing is

 2   true and correct.

 3          Executed March 4, 2021 at Princeton, New Jersey

 4
 5                                                                __________________________________
                                                                  Dr. Lekha Tull, DDS.
 6

 7
 8
 9
10
11
12

13
14
15
16
17

18
19
20
21
22
23
24

25
26
27
28


                                                         6
             DECLARATION OF DR. LEKHA TULL, DDS. IN SUPPORT OF COMPLAINT
